—In an action to recover *285damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Joseph, J.), dated February 15, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court erred in denying the defendant’s motion for summary judgment, as the defendant met its burden of establishing that it neither created the dangerous condition which allegedly caused the accident nor had a reasonable time within which to discover and remedy the condition (see, Gordon v American Museum of Natural History, 67 NY2d 836; Melendez v Melmarkets, Inc., 276 AD2d 535; Rivest v Pizza Hut, 264 AD2d 388; Bradish v Tank Tech Corp., 216 AD2d 505).
The plaintiffs failed to adduce sufficient evidence in admissible form that statements allegedly made by the defendant’s employees were made with the authority to speak for the defendant or that the statements could properly be used to establish notice (see, Melendez v Melmarkets, Inc., supra; Rivest v Pizza Hut, supra; Williams v Waldbaums Supermarkets, 236 AD2d 605). Accordingly, the defendant’s motion for summary judgment should have been granted. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.